Citation Nr: 1627881	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for cirrhosis.

2.  Entitlement to a rating in excess of 20 percent for hepatitis C.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  In March 2012, the Board remanded the claims for additional development, and the case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected hepatitis C and cirrhosis, and he last underwent a VA examination to assess these disabilities in April 2014.  This examination report was later reviewed by a second VA examiner in October 2014 who noted multiple substantive errors in the April 2014 VA examination report as compared to the Veteran's VA treatment records, to include discrepancies as to whether the Veteran experienced a weight gain versus a weight loss, whether he is malnourished due to the liver disability, and the April 2014 examiner's findings of ascites.  The October 2014 examiner recommended a reexamination of the Veteran.  Thereafter, in November 2014, February 2015, and January 2016 written statements, the Veteran's representative requested a new VA examination of the Veteran's hepatitis C and cirrhosis and asserted that these disabilities have gotten worse since last assessed by VA.  Given these circumstances, a new VA examination is needed in order to determine the current severity of the service-connected hepatitis C and cirrhosis disabilities.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, (1997).

Additional development is also needed in order to afford the Veteran a new examination for the TDIU claim.  Although the Veteran submitted a June 2015 opinion from a private vocational consultant who asserts that the Veteran's service-connected disabilities (posttraumatic stress disorder, cirrhosis, and hepatitis C) have as likely as not resulted in the Veteran's inability to secure or following substantially gainful employment since November 2003, this opinion is not supported by adequate rationale and does not give adequate consideration to conflicting VA medical evidence.  Specifically, a July 2013 VA examination report highlights a notation in a June 2013 medical record that the Veteran's psychiatric symptoms had improved and were mild, and a December 2014 record notes that the Veteran felt "stable" after a change in his psychiatric medication.  The June 2015 private vocational opinion does not reconcile this VA evidence suggesting possible improvement in the severity of the Veteran's service-connected PTSD, and the record does not otherwise include an adequate opinion that reflects sufficient consideration of all of the evidence pertinent to the claim.  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Thus, a remand is warranted in order to obtain an adequate opinion from a vocational rehabilitation specialist.  

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from November 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the electronic claims file.

2.  Then schedule the Veteran for appropriate VA examination(s) to determine the severity of his service-connected cirrhosis and hepatitis C.  All pertinent evidence must be made available to and reviewed by the examiner.  All necessary tests and studies should be accomplished and the findings reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cirrhosis and hepatitis C.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The rationale for all opinions expressed must also be provided.

3.  Schedule the Veteran for an evaluation by an appropriate examiner (consider whether a VA vocational rehabilitation specialist should be utilized) to determine the functional effect of his service-connected disability on his ability to secure or follow a substantially gainful occupation.  All pertinent evidence must be made available to and reviewed by the examiner.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities, specifically PTSD, cirrhosis, and hepatitis C, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

The specialist must discuss and reconcile any conflicting medical evidence or opinions of record.

A clear rationale for all opinions must be provided.

4.  After all development has been completed, re-adjudicate the Veteran's claims. If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

